Citation Nr: 1815624	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-07 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for a right lower extremity dermatological condition.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a left lower extremity dermatological condition.

3.  Entitlement to an effective date earlier than September 25, 2002 for the grant of service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Todd S. Hammond, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Todd S. Hammond, Attorney-at-Law
ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985.  

These appeals arise before the Board of Veterans Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon dated in July 2011 (effective date) and October 2012 (service connection).

In October 2016, the Veteran's representative appeared before the undersigned Veterans Law Judge appearing by video teleconference.  The Veteran's representative appeared in lieu of the Veteran, who had been hospitalized.  See October 2016 Board Hearing Transcripts.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Evidence relevant to the Veteran's claims was received by the AOJ subsequent to the issuance of the March 2014 statement of the case without waiver of AOJ review.  See 38 C.F.R. §§ 19.37, 20.1304 (2017).

Accordingly, the Board sent a letter to the Veteran and his attorney in January 2018 advising them of this and affording them the opportunity to submit a waiver of AOJ.  The letter stated that the Veteran or his attorney had 45 days to respond or the claims would be remanded to the AOJ for review.  The 45 days have passed, and neither the Veteran nor his attorney has responded.  The Board will thus return the claims for AOJ review of evidence received after the March 2014 statement of the case. 

Accordingly, the case is REMANDED for the following action:

Review all evidence received since the March 2014 statement of the case and readjudicate the Veteran's claims on appeal.  If any claim on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

